Name: Commission Regulation (EEC) No 979/87 of 3 April 1987 amending Regulation (EEC) No 392/87 laying down detailed rules for the application of Council Regulation (EEC) No 230/87 on the free supply of intervention stocks of processed cereals to charitable organizations
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  legal form of organisations;  foodstuff
 Date Published: nan

 No L 92/14 Official Journal of the European Communities 4. 4. 87 COMMISSION REGULATION (EEC) No 979/87 of 3 April 1987 amending Regulation (EEC) No 392/87 laying down detailed rules for the appli ­ cation of Council Regulation (EEC) No 230/87 on the free supply of intervention stocks of processed cereals to charitable organizations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 230/87 of 26 January 1987 on the free supply of intervention stocks of processed cereals to charitable organizations (3), and in particular Article 1 (3) thereof, Whereas Council Regulation (EEC) No 944/87 (4) altered the time limits for implementing the measure provided for in Regulation (EEC) No 230/87 ; whereas Commission Regulation (EEC) No 392/87 (*), amended by Regulation (EEC) No 734/87 (*), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 392/87 is hereby amended as follows : 1 . In Article 3 (2), '30 April 1987' is replaced by '31 May 1987' ; 2. In point 9 of Annex III , '31 March 1987' is replaced by '30 April 1987'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall' be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 139, 24. 5 . 1986, p. 2S (3) OJ No L 25, 28 . 1 . 1987, p. 2. (&lt;) OJ No L 90, 2. 4. 1987, p. 2. Is) OJ No L 40, 10 . 2. 1987, p. 5 . ( «) OJ No L 71 , 14. 3 . 1987, p. 21 .